PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board that dismissed his claim for penalties and attorney fees for lack of jurisdiction. We affirm.
SAIF did not pay benefits that the Board ordered it to pay claimant and to reimburse his private health care provider. Claimant requested a hearing to enforce the Board’s order; he also sought penalties and attorney fees. At the hearing, SAIF agreed to pay a penalty and attorney fees for its delay in compensating claimant. It did not, however, concede that its delay in reimbursing the health care provider was unreasonable. The referee agreed that that delay was not unreasonable and denied penalties and attorney fees. Claimant appealed that decision to the Board, which concluded that it, and the referee, lacked jurisdiction over the reimbursement issue and dismissed the appeal.
Claimant’s right to compensation was not affected by the delayed payment to the health care provider. Therefore, the reimbursement dispute was not a “matter * * * concerning a claim.” Neither the Hearings Division nor the Board has jurisdiction over matters that do not concern a claim. ORS 656.704(3); Lloyd v. Employee Benefits Ins. Co., 96 Or App 591, 594, 773 P2d 798 (1989); see also Howard v. Liberty Northwest Ins., 94 Or App 283, 765 P2d 223 (1988).
Affirmed.